ACCEPTED
                                                                                    03-14-00257-CV
                                                                                            4684448
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               3/30/2015 8:36:36 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-14-00257-CV

                   IN THE THIRD COURT OF APPEALS       FILED IN
                            AUSTIN, TEXAS        3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                                        3/30/2015 8:36:36 AM
  Maverick County, City of Eagle Pass, Maverick County Hospital   District,
                                                          JEFFREY D. KYLE
     Maverick County Environmental and Public Health Association,
                                                                Clerk
                              and George Baxter,
                                  Appellants,
                                      v.
                        Railroad Commission of Texas,
                                   Appellee.

                On Appeal from the 261st Judicial District Court
                            Travis County, Texas
                       Cause No. D-1-GV-13-000416


                APPELLEE INTERVENORS
           DOS REPUBLICAS COAL PARTNERSHIP,
        THE NORTH AMERICAN COAL CORPORATION,
  AND CAMINO REAL FUELS, LLC NOTICE OF INTENT TO ARGUE

      Pursuant to the clerk’s request by letter dated March 24, 2015, Appellee

Intervenors Dos Republicas Coal Partnership, the North American Coal

Corporation, and Camino Real Fuels, LLC, file this Notice of Intent to argue this

case before the Court of Appeals, Third District of Texas. Bill Cobb will present

oral argument on behalf of Appellee Intervenors Dos Republicas Coal Partnership,

the North American Coal Corporation, and Camino Real Fuels, LLC.
                                                    Respectfully Submitted,


                                                    By: /s/ Bill Cobb
                                                        Bill Cobb
                                                        State Bar No. 00796372
                                                        bill@cobbxcounsel.com
                                                        Jenny Lee Smith
                                                        State Bar No. 24079357
                                                        jenny@cobbxcounsel.com
                                                        COBB & COUNSEL
                                                        401 Congress Avenue
                                                        Suite 1540
                                                        Austin, Texas 78701
                                                        (512) 693-7570
                                                        (512) 687-3432 – Facsimile

                                       ATTORNEYS FOR APPELLEE
                                       INTERVENORS DOS REPUBLICAS
                                       COAL PARTNERSHIP, THE NORTH
                                       AMERICAN COAL CORPORATION,
                                       AND CAMINO REAL FUELS, LLC


                         CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of March, 2015, a true and correct copy
of the foregoing document has been served upon the parties listed on the attached
service list by certified mail or email, as applicable.

                                             /s/ Bill Cobb
                                             Bill Cobb
                                 SERVICE LIST

Ms. Kathy Keils, Attorney
Railroad Commission of Texas
1701 North Congress Avenue
Austin, Texas 78701
P. O. Box 12967
Austin, Texas 78711-2967
Facsimile: (512) 463-6989
Email: kathy.keils@rrc.state.tx.us

Mr. Pete Nielsen, President
Camino Real Fuels, LLC
5340 Legacy Drive, Bldg. 1, Ste. 300
Plano, Texas 75024
Facsimile: (318) 932-9990
Email: pete.nielsen@nacoal.com

Mr. David O. Frederick, Attorney         Representing Maverick County
Ms. Marisa Perales, Attorney
Mr. Samuel Day-Woodruff, Attorney
707 Rio Grande, Ste. 200
Austin, Texas 78701
Facsimile: (512) 482-9346
Email: dof@lf-lawfirm.com
Email: marisa@lf-lawfirm.com

Mr. Charles R. Roberts, Attorney         Representing City of Eagle Pass and
Mr. Heriberto Morales, Jr., Attorney     Maverick County Hospital District
Langley & Banack Incorporated
Trinity Plaza II
745 East Mulberry, Suite 900
San Antonio, Texas 78212-3166
Facsimile: (210) 735-6889
Email: croberts@langleybanack.com
Email: hmorales@langleybanack.com
Ms. Maria A. Torres                   Pro Se, Representing Pacuache
Pro Se                                Clan of Texas
935 W. Silver Sands Dr., #2705
San Antonio, Texas 78216

Mr. Javier Riojas, Attorney           Representing Maverick County
Texas Rio Grande Legal Aid, Inc.      Environmental and Public
542 East Main Street                  Health Association and George Baxter
P.O. Box 2001
Eagle Pass, Texas 78853
Facsimile: (830) 773-5806
Email: jriojas@trla.org

Mr. Enrique Valdivia, Attorney        Representing Maverick County
Texas Rio Grande Legal Aid, Inc.      Environmental and Public Health
1111 N. Main Ave,                     Association and George Baxter
San Antonio, Texas 78212
Facsimile: (210) 212-3774
Email: evaldivia@trla.org

Ms. Celeste P. Lira, Attorney         Representing City of Eagle Pass and
Brin & Brin                           Maverick County Hospital District
6223 IH 10 West
San Antonio, Texas 78201
Facsimile: (210) 341-1854
Email: clira@brinandbrin.com

Mr. George Baxter
P. O. Box 951
Eagle Pass, Texas 78853

John Griffin
Railroad Commission of Texas
1701 North Congress Avenue
Austin, Texas 78701
P. O. Box 12967
Austin, Texas 78711-2967
Email: John.Griffin@rrc.state.tx.us
Cynthia Woelk
Assistant Attorney General
Environmental Protection Division
Office of the Attorney General of Texas
P. O. Box 12548
Austin, Texas 78711-2548
Facsimile: (512) 320-0052
Email: cynthia.woelk@texasattorneygeneral.gov

Nancy Elizabeth Olinger
Assistant Attorney General
Environmental Protection Division
Office of the Attorney General of Texas
P. O. Box 12548
Austin, Texas 78711-2548
Facsimile: (512) 320-0052
Email: nancy.olinger@texasattorneygeneral.gov